


Exhibit 10.1




FORM OF
AMERICAN RAILCAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT




Name of SARs Holder:
Grant Date:
Total Number of SARs:
Exercise Price Per SAR:
SAR Term/Expiration Date:
Pursuant to and in accordance with the American Railcar Industries, Inc. 2005
Equity Incentive Plan, as amended from time to time (the “Plan”), this Stock
Appreciation Rights Agreement (the “Award Agreement” or “Agreement”) evidences
the issuance to the person named above (the “SARs Holder”) by American Railcar
Industries, Inc. (the “Company”), effective as of the date set forth above, of
stock appreciation rights (the “SARs”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan.
1.Vesting Schedules.
Subject to the Plan and the other terms and conditions of this Agreement, the
percentage of the Total Number of SARs (as it may be adjusted from time to time)
shall vest on the respective dates if the SARs Holder is employed by the Company
on the date(s) indicated below:
Vesting Date
# of Total
SARs Vested
% of Total Number of SARs Vested



 
 
33.3%
 
 
33.3%
 
 
33.3%





2.Exercise. The SARs issued to the SARs Holder shall be exercisable by delivery
of an exercise notice in the form attached hereto as Exhibit A (the “Exercise
Notice”), which shall state the election to exercise the SARs, the number of
SARs being exercised (the “Exercised SARs”) and the SARs Holder’s agreement with
respect to certain representations and agreements. The SARs shall be deemed to
be exercised upon receipt by the Company of such fully executed Exercise Notice.
The SARs may be exercised only in accordance with the Plan and the terms of this
Agreement. Upon the exercise of any SARs, the SARs Holder shall be paid by the
Company, in

1

--------------------------------------------------------------------------------



cash, an amount equal to the excess, if any, of (A) the aggregate Fair Market
Value in respect of which the SARs are exercised, determined as of the time of
such exercise, by the average high and low stock price on the Exercise day, over
(B) the aggregate Exercise Price Per SAR of the SARs being exercised. No
payments shall be made pursuant to the exercise of any SARs unless the issuance
and exercise of the SARs complies with applicable laws, the Plan and this Award
Agreement. The timing of this payment will coincide with regular payroll cycles.
3.Adjustments. In accordance with Section 3(c) of the Plan, the total number of
SARs and the Exercise Price per SAR shall be adjusted from time to time to
reflect changes in the Company’s capitalization and for certain other events as
expressly set forth in the Plan.
4. No Rights as Stockholder. Neither the issuance of SARs nor any action taken
hereunder or thereunder or pursuant hereto or thereto shall be construed as (i)
giving the SARs Holder any equity or interest of any kind in the Company or in
any assets of the Company or any of its subsidiaries, or (ii) creating a trust
of any kind or a fiduciary relationship of any kind between the SARs Holder and
the Company or any of its subsidiaries. The SARs Holder shall not have, in
respect of the SARs or otherwise, any right to acquire or receive shares of
common stock or other securities of the Company or any of its subsidiaries
pursuant to the Plan or this Award Agreement or otherwise, shall not have any
right to any adjustment or change hereunder as a result of any issuance of stock
or other securities by the Company or any of its subsidiaries, and he or she
shall not be deemed for any purpose to be a shareholder of the Company or any of
its subsidiaries.
5.Termination. Any vested SARs shall be exercisable for ninety (90) days after
the SARs Holder’s employment with the Company (which for purposes of this Plan
shall include employment with the Company and its direct and indirect
consolidated subsidiaries) is terminated without Cause (as defined in the Plan);
provided, however, if the employment is terminated by the Company for Cause, the
SARs shall terminate immediately. Upon the SARs Holder’s death, any vested SARs
may be exercised for a period of twelve (12) months from the date of death.
Notwithstanding anything to the contrary in the foregoing, in no event may any
SARs be exercised after Expiration Date set forth above or as otherwise provided
in the Plan.
6.Non-Transferable by the SARs Holder. Except by will or the laws of descent,
the SARs and all rights, title and interest therein granted hereunder are not
transferable by the SARs Holder, directly or indirectly, by sale, assignment,
pledge, hypothecation, transfer or otherwise (each a “Transfer”). Except as
provided above, no Transfer of the SARs granted hereunder, whether voluntary or
involuntary, by the operation of law or otherwise, shall vest in any person or
entity, any direct or indirect title, interest or right therein whatsoever, but
immediately upon any such attempted Transfer, all SARs granted hereunder shall
cease to exist and be extinguished and be of no further force or effect.
7.No Guarantee of Continued Service. SARS HOLDER ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SARS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING IN THE RELATIONSHIP AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). SARS
HOLDER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT

2

--------------------------------------------------------------------------------



FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH SARS HOLDER'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE THE
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.
8.Withholding. All amounts paid to the SARs Holder hereunder shall be subject to
regular federal, state and, if applicable, local or foreign tax withholding and
deductions imposed by any one or more federal, state, local and/or foreign
governments, or pursuant to any foreign or domestic applicable law, rule or
regulation.
9.Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and SARs Holder with respect to
the subject matter hereof, and may not be modified (except as provided herein
and in the Plan) adversely to the SARs Holder's interest except by means of a
writing signed by the Company and SARs Holder. This agreement is governed by the
internal substantive laws but not the choice of law rules of the State of
Delaware.
10.Confidentiality, Non-Compete and Non-Solicit. Pursuant to the terms and
conditions of the Plan, SARs Holder has executed and delivered to the Company
the Confidentiality, Non-Compete and Non-Solicit Agreement in form and substance
acceptable to the Company.
11.SARs Holder Acknowledgement. Receipt of a copy of the Plan represents that
SARs Holder is familiar with the terms and provisions thereof, and hereby
accepts this Award Agreement subject to all of the terms and provisions thereof.
SARs Holder has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Award Agreement. SARs Holder
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee of the Board of Directors upon any
questions arising under the Plan or this Award Agreement. SARs Holder further
agrees to notify the Company upon any change in the residence address indicated
below. A facsimile or photocopy of an executed counterpart of this Award
Agreement shall be sufficient to bind the party or parties whose signature(s)
appear thereon.


SARs Holder:


By: ________________________________


American Railcar Industries, Inc.:

By: ________________________________







3

--------------------------------------------------------------------------------




EXHIBIT A
to
Stock Appreciation Rights Agreement


2005 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
American Railcar Industries, Inc.
100 Clark St.
St. Charles, MO 63301
Attention: Treasury
1.
Exercise of SARs. Effective as of today, ______________, 20___, the undersigned
(“Holder”) hereby elects to exercise _________ SARs under and pursuant to the
2005 Equity Incentive Plan (the “Plan”) and the Stock Appreciation Rights
Agreement dated ____________, 20___ (the “Award Agreement”). Capitalized terms
not otherwise defined herein shall have the meaning ascribed to them in the
Plan.

2.
Representations of Holder. Holder acknowledges that Holder has received, read
and understood the Plan and the Award Agreement and agrees to abide by and be
bound by their terms and conditions.

3.
Tax Consultation. Holder understands that Holder may suffer adverse tax
consequences as a result of Holder's exercise of the SARs. Holder represents
that Holder has consulted with any tax consultants Holder deems advisable in
connection with the purchase or disposition of the Shares and that Holder is not
relying on the Company for any tax advice.



[Signatures appear on next page]



1

--------------------------------------------------------------------------------



SAR Exercise Notice






Submitted by:        Accepted by:


SARS HOLDER        AMERICAN RAILCAR INDUSTRIES, INC.




 
 
Signature
 
By



 
 
 
Print Name
 
Title





Address:        


    


        
 
Date Received

        

2